The averments of Count E have been reexamined by the Justices and they are of opinion that no error was committed in our former ruling. It is shown that there were two servants of the defendant engaged in the conduct of the operation of its street car at the time and place in question. The facts as averred show that no emergency existed authorizing the calling of a third person to remove the obstruction from the defendant's track. It is averred that the conductor and motorman were in charge of the street car and under such averments one of them may have moved the obstructing truck without calling a third party.
The application for rehearing is overruled.
GARDNER, C. J., and BROWN and FOSTER, JJ., concur.